Citation Nr: 1528763	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  The Veteran disagreed with the initial rating assigned and perfected a timely appeal.

In correspondence received in September 2014, the Veteran withdrew his request for a hearing before a Veterans Law Judge.

The issues of entitlement to service connection for tinnitus and headaches have been raised by the record in a December 27, 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a compensable rating for service-connected bilateral hearing loss.

The Board notes that the assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2014).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, treatment records from the Salisbury VA Medical Center (VAMC) and Charlotte VA Community Based Outpatient Clinic (CBOC) reflect that he was afforded audiology consultations in September and December 2009 and an ENT/otolaryngology consultation in October 2009.  Unfortunately, the audiometric testing results, including tuning fork and other test results, are not associated with the claims file and are noted to be "in QUASAR."  On remand, the AOJ should obtain these test results and any ongoing VA treatment records pertinent to bilateral hearing loss dating since December 2009.

Also, the Veteran was afforded a VA audiological examination in November 2010, which included objective audiometric testing.  However, the report contained no description of any functional effects caused by his service-connected hearing disability.  Moreover, the November 2010 examiner diagnosed sensorineural hearing loss in each ear; however, VA treatment records reflect that the Veteran has a mixed or conductive hearing loss in his right ear.  Consequently, the claim must be remanded for a complete audiological examination, including confirmation of the type of hearing loss present in each ear and an evaluation of the functional effects of the Veteran's bilateral hearing loss, as discussed in Martinak, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing records of evaluation and/or treatment for bilateral hearing loss from the Salisbury VAMC and Charlotte CBOC dated from December 2009 to the present, including audiometric testing results, which are apparently located in QUASAR, dated September 2, 2009 and December 8, 2009, and all testing results from the October 16, 2009 VA otolaryngology consultation.

2.   Upon completion of the above, schedule the Veteran for a VA audiological examination by a clinician with the appropriate expertise to assess the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2014).  The examiner must specify the type of hearing loss in each ear and must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






